Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-4 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The showing of criticality in the applicant’s arguments/remarks filed 01/04/2021 of the structural components of the independent claim, specifically the motor of an extrusion method having a shaft with an axis substantially parallel to, and spaced from, the operating axis for at least one material advancing component, combined with the drive assembly advancing the material at a speed of at least 300 rpm, places the application in condition of allowance over the prior art.

The closest prior art is Lindenfelzer (US-20160090458), which teaches a method of extrusion with a drive assembly and a material advancing component. However, Lindenfelzer does not teach the drive assembly comprising a motor on the frame situation to that at least part of the motor is in lengthwise overlapping relationship with the barrel assembly, and the motor of an extrusion method having a shaft with an axis substantially parallel to, and spaced from, the operating axis for the material advancing component.

While on of ordinary skill in the art could use Rust (DE-102012008170) to modify Lindenfelzer in order to teach the limitation of the drive assembly comprising a motor on the frame situation to that at least part of the motor is in lengthwise overlapping relationship with the barrel assembly. However, this combination would not teach the limitation of the motor of an extrusion method having a shaft with an axis substantially parallel to, and spaced from, the operating axis for the material advancing component, as is shown in the applicant arguments/remarks filed 01/04/2021 on pages 7-9.

Furthermore, one could attempt to use case law in order to show that the limitation which is missing from the combination could be obvious to one of ordinary skill in the art, as it is a structural limitation in a method claim. However, the showing of criticality in the applicant arguments/remarks filed 01/04/2021 on pages 9-10 shows that the structural limitations would not be obvious to one of ordinary skill in the art without an explicit teaching, which is not found in the art, and that the structural limitations in the claim are important and patentably distinguish the claim from the prior art. This leaves the application in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.